EXHIBIT 99.1 Houston, Texas February 1, 2012 FOR IMMEDIATE RELEASE - EARNINGS ATWOOD OCEANICS, INC.,(NYSE: ATW), announced today that the Company earned net income of $65,468,000 or $1.00 per diluted share, on revenues of $184,672,000 for the quarter ended December 31, 2011 compared to net income of $72,927,000 or $1.12 per diluted share on revenues of $177,558,000 for the quarter ended September 30, 2011 and compared to net income of $52,850,000 or $0.81 per diluted share, on revenues of $146,286,000 for the quarter ended December 31, 2010. FOR THE THREE MONTHS ENDED December 31, 2011 September 30, 2011 December 31, 2010 Revenues $ $ $ Income before Income Taxes Provision for Income Taxes ) ) ) Net Income $ $ $ Earnings per Common Share - Basic Diluted Weighted Average Shares Outstanding - Basic Diluted ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) THREE MONTHS ENDED DECEMBER 31, REVENUES: Contract drilling $ $ COSTS AND EXPENSES: Contract drilling Depreciation General and administrative Other, net - ) OPERATING INCOME OTHER INCOME (EXPENSE) Interest expense, net of capitalized interest ) ) Interest income 86 Other - ) INCOMEBEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ $ EARNINGS PER COMMON SHARE: Basic Diluted AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted ATWOOD OCEANICS, INC. AND SUBSIDIARIES ANALYSIS OF REVENUES AND DRILLING COSTS (Unaudited) FOR THE THREE MONTHS ENDED DECEMBER 31, 2011 CONTRACT DRILLING REVENUES COSTS (In Millions) Atwood Hunter $ $ Atwood Osprey Atwood Eagle Atwood Falcon Atwood Aurora Atwood Beacon Vicksburg Other - $ $ ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED SELECTED BALANCE SHEET DATA (In thousands) DECEMBER 31, SEPTEMBER 30, CASH AND CASH EQUIVALENTS $ $ NET PROPERTY AND EQUIPMENT $ $ LONG-TERM DEBT $ $ SHAREHOLDERS' EQUITY $ $ Atwood Oceanics, Inc. is an international offshore drilling contractor engaged in the drilling and completion of exploratory and developmental oil and gas wells. The company currently owns ten mobile offshore drilling units located in the United States Gulf of Mexico, South America, the Mediterranean Sea, West Africa, southeast Asia and Australia, and is constructing an ultra-deepwater semisubmersible, two ultra-deepwater drillships and three high-specification jackups for deliveries in 2012, 2013 and 2014. The company was founded in 1968 and is headquartered in Houston, Texas. Atwood Oceanics, Inc. ordinary shares are traded on the New York Stock Exchange under the symbol “ATW”. Contact: Mark L. Mey (281) 749-7902
